[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 04-14964                ELEVENTH CIRCUIT
                                                             MAY 19, 2005
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                   D. C. Docket No. 03-21592-CV-JLK

MEDFIRST CORPORATION,
a Delaware corporation,

                                                     Plaintiff-Appellant,

                                  versus

COMMUNITY HEALTH PLAN OF THE ROCKIES, INC.,
a Colorado corporation,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 19, 2005)

Before BLACK, HULL and WILSON, Circuit Judges.


PER CURIAM:
      MedFirst Corporation appeals the district court’s grant of summary

judgment, which held Community Health Plan of the Rockies, Inc. (CHPR) was

entitled to terminate the parties’ merger agreement because MedFirst failed to

provide the Colorado Division of Insurance (DOI) with all of the documents it

requested to evaluate and approve the merger. We affirm.

                               I. BACKGROUND

      MedFirst sought to acquire CHPR as a wholly owned subsidiary, and the

parties entered into a Merger Agreement on May 22, 2002. At that time, CHPR

had fallen below Colorado’s minimum statutory requirements for capital and

surplus, and failure to meet those minimum requirements put CHPR at risk of

being placed into receivership by the state. The proposed merger required the

approval of the DOI, primarily through its review of a “Form A” application,

which includes background information on the principals in the transaction,

explanation of the terms of the transaction, and explanation of the funding of the

transaction. The DOI appointed Brian Spano, a private attorney who represents

the DOI in regulatory matters, as Supervisor of CHPR to assist with the review

and evaluation of the proposed merger.

      On June 10, 2002, MedFirst filed a Form A application with the DOI,

proposing to fund the transaction through a loan from MediqFinancial, a

                                         2
California lender. The Form A application included an exhibit of the “Preliminary

Loan Commitment” with contingencies from MediqFinancial. Two weeks later,

on June 24, 2002, the Deputy Commissioner of the DOI sent a letter to MedFirst

stating it required additional information and documentation, including all loan

documentation and agreements between MedFirst and MediqFinancial.

      On June 24, 2002, MedFirst filed an amended Form A, providing some of

the information requested by the DOI, but not the loan documentation between

MedFirst and MediqFinancial. In the amended Form A, MedFirst stated it was

negotiating the documentation for the MediqFinancial loan and would send that

information to the DOI when completed. Subsequent conversations between

Spano and MedFirst indicated MedFirst might pursue alternative financing.

      On August 27, 2002, Spano sent a letter to MedFirst confirming the

contents of a meeting held between MedFirst, CHPR, and Spano, which Spano

said “served to clarify the remaining issues that need to be resolved so that the

Division can fully evaluate the Form A and act on MedFirst’s request for approval

of its proposal to acquire CHPR.” In discussing the financing options of

MedFirst, Spano wrote:

      We understand that MedFirst originally anticipated that
      MediqFinancial, as the lead financing group, would contribute the
      entire $8.5 million to MedFirst as debt financing. You have now

                                          3
      advised the Division that the contribution by MediqFinancial may
      consist of debt of $3.5 million, and that MedFirst will provide or
      arrange the additional consideration needed for the transaction
      through equity investments in MedFirst.

Spano requested full disclosure of the identity of the investors, including

biographical information and fingerprint cards. Furthermore, the DOI needed “the

loan agreement and all related loan documentation as soon as possible.”

      The Merger Agreement required the parties to close the transaction no later

than August 31, 2002, but the parties failed to close by that date. On September 2,

2002, however, they agreed to an amendment of the agreement requiring a new

closing date of September 30, 2002.

      The amended Merger Agreement granted CHPR a qualified right of

termination if the DOI did not approve the merger by September 30, 2002.

Section 12.1(f) of the amended Merger Agreement provided:

      no such termination right shall exist if, as of [September 30, 2002],
      (i) Purchaser and Seller have provided the DOI with any and all
      information, documents, or other items or matters requested by DOI;
      (ii) the DOI has indicated to Purchaser that no outstanding issues or
      concerns exist in connection with the grant of the Form A Application
      and the Form A Application is complete in all respects; and (iii) the
      only unsatisfied condition to closing is approval of the Form A
      Application by the DOI.




                                          4
Pursuant to § 12.1(g) of the amended Merger Agreement, both CHPR and

MedFirst were granted an absolute right of termination if the merger did not close

by November 29, 2002.

      Having heard nothing from MedFirst after sending the August 27 letter,

Spano sent an e-mail on September 8, 2002 to MedFirst “to check on the status of

the information and documentation that remains to be submitted by MedFirst.”

Spano noted:

      It is particularly important that we receive the loan documentation
      because we still need to seek agreement on specific language on the
      matters set forth in my August 27th letter. Moreover, if MedFirst
      intends to proceed with the equity investors, as you previously
      mentioned, we need to receive the biographical information and
      fingerprint cards ASAP in order to conduct the necessary background
      checks.

MedFirst concedes it did not provide the DOI with the information requested by

Spano. In his affidavit, Spano states “MedFirst did not submit the necessary

additional documentation for the proposed MediqFinancial loan to the Colorado

Division of Insurance” and “MedFirst did not submit the necessary documentation

concerning the proposed equity investors in the transaction to the Colorado

Division of Insurance.”

      The parties did not close prior to September 30, 2002. In early October

2002, MedFirst submitted to CHPR a proposed second amendment to the Merger

                                         5
Agreement, extending the closing date to November 1, 2002 and reducing the

purchase price. CHPR rejected the proposed second amendment. On

November 14, 2002, CHPR sent MedFirst a notice terminating the amended

Merger Agreement.

      Under diversity jurisdiction, MedFirst brought suit against CHPR alleging

breach of contract and breach of implied duty of good faith and fair dealing,

seeking specific performance and injunctive relief. CHPR responded that

MedFirst failed to satisfy the requirements of § 12.1(f) of the amended Merger

Agreement, and therefore it was entitled to terminate the agreement.

      The district court granted summary judgment to CHPR, deciding CHPR was

entitled to terminate the Merger Agreement at any time after September 30, 2002

because MedFirst failed to produce all of the documents requested by the DOI.

The district court decided MedFirst’s claims of breach of contract and implied

duty of good faith arose after CHPR’s right of termination, and therefore it did not

need to consider CHPR’s actions after that date.

      MedFirst appeals, arguing (1) the district court applied an unreasonable and

absurd interpretation of the Merger Agreement, resulting in an erroneous grant of

summary judgment, (2) undisputed material facts establish MedFirst is entitled to

summary judgment on its breach of contract and breach of duty of good faith

                                         6
claims, (3) summary judgment for CHPR was improper because the district court

based its decision on credibility determinations, improper inferences, and disputed

material facts, and (4) the district court abused its discretion by denying MedFirst

extension of time to complete discovery.

                                 II. DISCUSSION

      We review the district court’s grant or denial of summary judgment de

novo. Peterson v. BMI Refractories, 132 F.3d 1405, 1411 (11th Cir. 1998). We

review the district court’s discovery orders for an abuse of discretion. Iraola &

CIA, S.A. v. Kimberly-Clark Corp., 325 F.3d 1274, 1286 (11th Cir. 2003).

A.    The district court did not err in interpreting the Merger Agreement

      In interpreting a contract, "when a document's language is clear, a court

cannot indulge in construction or interpretation of its plain meaning." Lambert v.

Berkley S. Condo. Ass'n, Inc., 680 So. 2d 588, 590 (Fla. 4th DCA 1996). "[W]here

a contract is silent as to a particular matter, courts should not, under the guise of

construction, impose on parties contractual rights and duties which they

themselves omitted." BMW of N. Am., Inc. v. Krathen, 471 So. 2d 585, 587 (Fla.

4th DCA 1985).

      Section 12.1(f) of the amended Merger Agreement provided CHPR a

qualified right of termination. Specifically, § 12.1(f)(i) allowed termination if

                                           7
MedFirst failed to provide the DOI with “any and all information, documents, or

other items or matters requested by DOI.” The plain language of this provision

has no limitation on the kind of information or documents the DOI could request.

Similarly, § 12.1(f)(ii) allowed termination if the DOI had “outstanding issues or

concerns . . . in connection with the grant of the Form A Application” or if the

Form A application was incomplete.

       MedFirst concedes it did not provide all documents requested by the DOI.

In his affidavit, the DOI’s main representative overseeing the merger, Brian

Spano, states MedFirst failed to submit the “necessary additional documentation

for the proposed MediqFinancial loan” as well as the “necessary documentation

concerning the proposed equity investors in the transaction.” Thus, both parties

and the regulatory agency overseeing the merger agree MedFirst failed to provide

“any and all information, documents, or other items or matters requested by DOI.”

MedFirst therefore did not satisfy § 12.1(f)(i).

       Likewise, in both his August 27, 2002 letter and September 8, 2002 e-mail,

Spano indicated continuing concerns regarding the financing of the proposed

merger and full disclosure of the identity of the investors. Those concerns

apparently were never addressed by MedFirst, and therefore MedFirst did not

satisfy § 12.1(f)(ii).

                                          8
      MedFirst describes the district court’s reading of the amended Merger

Agreement as unreasonable and absurd. Specifically, MedFirst contends

§ 12.1(f)(i) allows only “reasonable” requests of information or documents by the

DOI. Such a reading, it says, is bolstered by § 7.2 of the Merger Agreement,

which describes the parties’ obligations regarding preparation and prosecution of

the Form A application. Section 7.2 states:

      . . . Following the execution of the Agreement, Purchaser and Seller
      shall proceed as expeditiously as practicable, . . . to file with DOI a
      Form A Application . . . and any other necessary instruments that may
      be required in connection therewith, to obtain the consent and
      approval by DOI of the Merger. Each of Purchaser and Seller agree
      to . . . (ii) provide whatever additional information DOI reasonably
      requests in processing the Form A Application . . .

MedFirst contends only reasonable requests by DOI are owed compliance. In

short, MedFirst argues the DOI’s requests for information and documents were

unreasonable, and therefore it did not need to comply.

      Even under MedFirst’s interpretation of § 12.1(f), CHPR was entitled to

terminate the agreement. The DOI, an agency charged with overseeing the

propriety of the merger, requested documents and information related to financing

of the proposed merger, and we see nothing unreasonable about its requests.

MedFirst’s initial financing plan was a “Preliminary Loan Commitment” with

contingencies, and the DOI could reasonably request information regarding such

                                         9
contingent financing. MedFirst then raised the possibility of alternative financing

of the merger, and the DOI sought information regarding that possibility. We do

not regard the DOI's requests for information unreasonable.

       Because MedFirst failed to satisfy either § 12.1(f)(i) or § 12.1(f)(ii), CHPR

was entitled to terminate the amended Merger Agreement. The district court’s

reading of the Merger Agreement was neither unreasonable nor absurd, and it did

not err in its interpretation.

B.     MedFirst is not entitled to summary judgment on its breach of contract and

       breach of duty of good faith claims

       MedFirst’s breach of contract and breach of duty of good faith claims arise

from actions taken by CHPR after the September 30, 2002 closing date. MedFirst

seeks specific performance of the contract, injunctive relief regarding CHPR’s

actions, and compensatory damages. Since CHPR was entitled to terminate the

Merger Agreement, no remedy is available for MedFirst’s claims. The district

court did not err.

C.     Summary judgment for CHPR was not improper

       MedFirst contends the district court based its decision on credibility

determinations, an inference drawn against the non-moving party, and disputed

material facts. "Credibility determinations, the weighing of the evidence, and the

                                         10
drawing of legitimate inferences from the facts are jury functions, not those of a

judge." Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 150, 120

S. Ct. 2097, 2110 (2000) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255, 106 S. Ct. 2505, 2513 (1986)).

      As to credibility, MedFirst argues the district court accepted the credibility

of Brian Spano’s affidavit over the testimony its own witnesses. MedFirst is

incorrect. The district court merely accepted the fact MedFirst did not provide the

DOI with all information and documents it requested, a fact conceded by MedFirst

and confirmed by Spano. From that conceded fact, a legal determination was

drawn. No credibility determination was made.

      As to improper inferences, MedFirst claims the district court

mischaracterized Spano’s affidavit to mean the original MediqFinancial loan

commitment was “no longer available.” Paragraph 17(c) of Spano’s affidavit

stated: “Gary Matzner had advised me that the MediqFinancial loan would be

reduced to $3.5 million and that MedFirst would raise the additional $5.0 million

from equity investors.” The district court did not draw an inference from this

statement in its opinion, but rather took the plain meaning of it and stated the

original MediqFinancial loan was revised, and thus no longer available. At most,

the district court merely characterized Spano’s affidavit statement and cited it in a

                                          11
footnote in its order. No inference against MedFirst, the non-moving party, was

drawn from this characterization, and no inference was necessary for the holding.

      As to disputed material facts, MedFirst claims CHPR breached the Merger

Agreement prior to September 30, 2002 by artificially increasing the apparent

value of CHPR. MedFirst seems to argue it was therefore unable to provide all the

documents and information requested by the DOI. But MedFirst failed to provide

the DOI with documents and information regarding its own financing plans, and

information regarding its own investors. CHPR had no control over that

information, and MedFirst provides no showing that CHPR impeded its ability to

produce such information. Accordingly, with neither proof nor even an assertion

as to how CHPR prevented MedFirst from producing information and documents

regarding its own financing plans, no material facts were in dispute.

      The district court did not err in granting summary judgment to CHPR.

D.    The district court did not abuse its discretion by denying MedFirst time to

      extend the completion of discovery

      MedFirst claims the district court abused its discretion by denying a joint

motion to extend the deadline of discovery, and claims it was severely prejudiced

by such denial. We note, however, "[d]istrict judges are accorded wide discretion

in ruling upon discovery motions, and appellate review is accordingly deferential."

                                         12
Iraola & CIA, S.A. v. Kimberly-Clark Corp., 325 F.3d 1274, 1286 (11th Cir. 2003)

(quoting Harris v. Chapman, 97 F.3d 499, 506 (11th Cir. 1996)). "Moreover, we

will not overturn discovery rulings unless it is shown that the District Court's

ruling resulted in substantial harm to the appellant's case." Id. (quotation marks

and citation omitted).

      MedFirst’s original complaint was filed in June 2003, and its amended

complaint in September 2003. In November 2003, the district court entered its

pre-trial order, giving the parties nearly nine months to complete discovery, a time

period longer than the parties themselves requested. Neither party filed a

deposition until July 2, 2004, only a few weeks prior to the July 28, 2004 deadline.

In its July 15, 2004 order denying the motion to extend the deadline for

completion of discovery, the district court found the parties had not diligently

pursued discovery. We agree.

      MedFirst further argues the denial of extension of time for discovery

substantially prejudiced its claims by precluding access to testimony from key

witnesses. Both witnesses MedFirst wished to depose, however, would have been

for purposes of trying to prove breach of contract and breach of duty of good faith.

Their testimony would not change the fact MedFirst failed to satisfy the

requirements of § 12.1(f).

                                         13
      Accordingly, the district court did not abuse its discretion by denying the

motion for extension of time to complete discovery.

                              III. CONCLUSION

      The district court did not err in its analysis of the Merger Agreement, and

properly awarded summary judgment to CHPR. Nor did the district court abuse its

discretion in denying the discovery motion.

      AFFIRMED.




                                        14